

117 HR 455 IH: California Clean Coast Act of 2021
U.S. House of Representatives
2021-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 455IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2021Mr. Carbajal (for himself, Mr. Khanna, Ms. Matsui, Mr. Vargas, Mr. Sherman, Ms. Barragán, Mr. Panetta, Mr. Garamendi, Mrs. Napolitano, Ms. Lee of California, Mr. Gomez, Mr. Schiff, Mr. Bera, Mr. Levin of California, Ms. Brownley, Mr. Lowenthal, Ms. Chu, Ms. Eshoo, Mr. Huffman, Mr. McNerney, Mrs. Torres of California, Ms. Lofgren, Mr. Takano, and Mr. Aguilar) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo permanently prohibit oil and gas leasing off the coast of the State of California, and for other purposes.1.Short titleThis Act may be cited as the California Clean Coast Act of 2021.2.Prohibition of oil and gas leasing in areas of the outer Continental Shelf located off the coast of CaliforniaSection 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end the following:(q)Prohibition of oil and gas leasing in areas of the outer continental shelf located off the coast of California(1)In generalNotwithstanding any other provision of this Act or any other law and except as provided in paragraph (2), beginning on the date of enactment of this subsection, the conduct of oil and gas preleasing, leasing, and related activities is prohibited in areas of the outer Continental Shelf located off the coast of the State of California.(2)EffectNothing in this subsection affects any rights under leases issued under this Act before the date of enactment of this subsection..